DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 12-13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 11-14, 16-17 and 20 of U.S. Patent No. 10,410,408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims.
17/406,600
Patent: 10,410,408 B2
1. A machine-implemented method of graphics processing, comprising:
determining a plurality of low-level probe positions within a scene based on visible surfaces of the scene for pixels in a frame;
for each of the low-level probe positions, determining directional lighting representations at its position by incorporating data from one or more directional representations of lighting for first probe positions within the scene;
using the directional representations of lighting for the low-level probe positions to determine lighting indications for the visible surfaces of the scene for pixels in the frame; and
shading the pixels in the frame in accordance with the determined lighting indications.









2. The machine-implemented method of claim 1, wherein the first probe positions are high-level probe positions.
4. The machine-implemented method of claim 1, wherein the density of low-level probe positions is greater than the density of first probe positions within a local region of world-space.
5. The machine-implemented method of claim 1, wherein said using the directional representations of lighting for the low-level probe positions to determine lighting indications for the visible surfaces of the scene for pixels in the frame comprises, for a particular pixel, interpolating in two dimensions between the directional representations of lighting for a set of low-level probe positions.
6. The machine-implemented method of claim 5, further comprising selecting low-level probe positions for said interpolation based on a similarity between the low-level probe positions and the visible surface at the particular pixel in terms of the world-space position and/or depth from the viewpoint for the frame.

7. The machine-implemented method of claim 6, wherein the similarity is used as a weighting factor in said interpolation.
8. The machine-implemented method of claim 1, wherein the directional representations of lighting are defined in terms of spherical harmonic components.

12. A graphics processing unit configured to render a sequence of frames, the graphics processing unit comprising:
processing logic configured to:
determine a plurality of low-level probe positions within a scene based on visible surfaces of the scene for pixels in a frame;
for each of the low-level probe positions, determine directional lighting representations at its position by incorporating data from one or more directional representations of lighting for first probe positions within the scene;
use the directional representations of lighting for the low-level probe positions to determine lighting indications for the visible surfaces of the scene for pixels in the frame; and
shade the pixels in the frame in accordance with the determined lighting indications.







13. The graphics processing unit of claim 12, wherein the first probe positions are high-level probe positions.
15. The graphics processing unit of claim 12, wherein the density of low-level probe positions is greater than the density of first probe positions within a local region of world-space.
16. The graphics processing unit of claim 12, wherein the processing logic is configured to use the directional representations of lighting for the low-level probe positions to determine lighting indications for the visible surfaces of the scene for pixels in the frame by, for a particular pixel, interpolating in two dimensions between the directional representations of lighting for a set of low-level probe positions.
17. The graphics processing unit of claim 16, wherein the processing logic is configured to select low-level probe positions for said interpolation based on a similarity between the low-level probe positions and the visible surface at the particular pixel in terms of the world-space position and/or depth from the viewpoint for the frame.
20. A non-transitory computer readable storage medium having stored thereon processor executable instructions that when executed cause at least one processor to:
determine a plurality of low-level probe positions within a scene based on visible surfaces of the scene for pixels in a frame;
for each of the low-level probe positions, determine directional lighting representations at its position by incorporating data from one or more directional representations of lighting for first probe positions within the scene;
use the directional representations of lighting for the low-level probe positions to determine lighting indications for the visible surfaces of the scene for pixels in the frame; and
shade the pixels in the frame in accordance with the determined lighting indications.

1. A machine-implemented method of graphics processing, comprising:
for each frame of a sequence of frames, determining visible surfaces of a 3D scene for pixels in the frame, from a viewpoint for the frame;
for each first probe position of a plurality of first probe positions within the scene, maintaining a directional representation of lighting;
determining a plurality of low-level probe positions within the scene based on the visible surfaces;
for each of the low-level probe positions, determining directional lighting representations at its position by incorporating data from one or more of the directional representations of lighting maintained for first probe positions within the scene;
using the directional representations of lighting for the low-level probe positions to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame; and
shading the pixels in the frame in accordance with the determined lighting indications.

2. The machine-implemented method of claim 1, wherein the first probe positions are high-level probe positions.
3. The machine-implemented method of claim 1, wherein the density of low-level probe positions is greater than the density of first probe positions within a local region of world-space.
5. The machine-implemented method of claim 1, wherein said using the directional representations of lighting for the low-level probe positions to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame comprises, for a particular pixel, interpolating in two dimensions between the directional representations of lighting for a set of low-level probe positions.
6. The machine-implemented method of claim 5, further comprising selecting low-level probe positions for said interpolation based on a similarity between the low-level probe positions and the determined visible surface at the particular pixel in terms of the world-space position and/or depth from the viewpoint for the frame.
7. The machine-implemented method of claim 6, wherein the similarity is used as a weighting factor in said interpolation.
11. The machine-implemented method of claim 1, wherein the directional representations of lighting are defined in terms of spherical harmonic components.

12. A graphics processing unit configured to render a sequence of frames, the graphics processing unit comprising:
surface identification logic configured to determine, for each frame of the sequence of frames, visible surfaces of a 3D scene for pixels in the frame, from a viewpoint for the frame; and
processing logic configured to:
maintain a directional representation of lighting for each first probe position of a plurality of first probe positions within the scene,
determine a plurality of low-level probe positions within the scene based on the visible surfaces,
for each of the low-level probe positions, determine directional lighting representations at its position by incorporating data from one or more of the directional representations of lighting maintained for first probe positions within the scene,
use the directional representations of lighting for the low-level probe positions to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame, and
shade the pixels in the frame in accordance with the determined lighting indications.


13. The graphics processing unit of claim 12, wherein the first probe positions are high-level probe positions.
14. The graphics processing unit of claim 12, wherein the density of low-level probe positions is greater than the density of first probe positions within a local region of world-space.
16. The graphics processing unit of claim 12, wherein the processing logic is configured to use the directional representations of lighting for the low-level probe positions to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame by, for a particular pixel, interpolating in two dimensions between the directional representations of lighting for a set of low-level probe positions.
17. The graphics processing unit of claim 16, wherein the processing logic is configured to select low-level probe positions for said interpolation based on a similarity between the low-level probe positions and the determined visible surface at the particular pixel in terms of the world-space position and/or depth from the viewpoint for the frame.
20. A non-transitory computer readable storage medium having stored thereon processor executable instructions that when executed cause at least one processor to:
for each frame of a sequence of frames, determine visible surfaces of a 3D scene for pixels in the frame, from a viewpoint for the frame;
for each first probe position of a plurality of first probe positions within the scene, maintain a directional representation of lighting;
determine a plurality of low-level probe positions within the scene based on the visible surfaces;
for each of the low-level probe positions, determine directional lighting representations at its position by incorporating data from one or more of the directional representations of lighting maintained for first probe positions within the scene;
use the directional representations of lighting for the low-level probe positions to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame; and
shade the pixels in the frame in accordance with the determined lighting indications.



Allowable Subject Matter
Claims 3, 9-11, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art doesn’t teach: 3. The machine-implemented method of claim 1, wherein the first probe positions are global probe positions and the low-level probe positions are local probe positions.

Regarding claim 9, the prior art doesn’t teach: 9. The machine-implemented method of claim 1, wherein a directional representation of lighting at a low-level probe position is determined based on a weighting of directional representations of lighting for one or more nearby first probe positions.

Regarding claim 10, the prior art doesn’t teach: 10. The machine-implemented method of claim 9, wherein the one or more nearby first probe positions are those first probe positions within a distance threshold and which are visible from the low-level probe position.

Regarding claim 11, the prior art doesn’t teach: 11. The machine-implemented method of claim 10, wherein ray tracing is used to determine which of the first probe positions are visible from the low-level probe position.

Claim 14, is analogous to claim 3, and is therefore rejected under the same rationale.
Claim 18, is analogous to claim 9, and is therefore rejected under the same rationale.
Claim 19, is analogous to claim 10, and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LALONDE US20150146972A1 teaches methods and systems for predicting light probes for outdoor images; TOKUYOSHI US20140313200A1 teaches generating pixels of the indirect illumination buffer generated by the increase in resolution based on at least the level of similarity of the specular reflection lobes of objects corresponding to the pixels and objects corresponding to the pixels of the low resolution indirect illumination buffer used for the generation of the pixels; BUDGE US20120299921A1 teaches allowing projection of photons from a light source, where only those photons that fall on photon paths that intersect with the targets are accepted and later utilized as virtual point lights to illuminate a region of interest in a scene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612